

115 HR 5802 IH: Ensuring Complete Coverage of Medication-Assisted Treatment Act
U.S. House of Representatives
2018-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5802IN THE HOUSE OF REPRESENTATIVESMay 15, 2018Mr. Gene Green of Texas introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend title XIX of the Social Security Act to require States to include under their State
			 Medicaid plans coverage for medication-assisted treatment, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Ensuring Complete Coverage of Medication-Assisted Treatment Act. 2.Requirement for State Medicaid plans to provide coverage for medication-assisted treatment (a)Requirement for State Medicaid plans To provide coverage for medication-Assisted treatmentSection 1902(a)(10)(A) of the Social Security Act (42 U.S.C. 1396a(a)(10)(A)) is amended, in the matter preceding clause (i), by striking and (28) and inserting (28), and (29).
 (b)Inclusion of medication-Assisted treatment as medical assistanceSection 1905(a) of the Social Security Act (42 U.S.C. 1396d(a)) is amended— (1)in paragraph (28), by striking and at the end;
 (2)by redesignating paragraph (29) as paragraph (30); and (3)by inserting after paragraph (28) the following new paragraph:
					
 (29)beginning, subject to paragraph (2) of subsection (ee), January 1, 2020, medication-assisted treatment (as defined in paragraph (1) of such subsection); and.
 (c)Medication-Assisted treatment defined; WaiversSection 1905 of the Social Security Act (42 U.S.C. 1396d) is amended by adding at the end the following new subsection:
				
					(ee)Medication-Assisted treatment defined; Waivers
 (1)Medication-assisted treatment definedFor purposes of subsection (a)(29), the term medication-assisted treatment— (A)means all drugs approved under section 505 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355), including methadone, and all biological products licensed under section 351 of the Public Health Service Act (42 U.S.C. 262) to treat substance use disorders; and
 (B)includes, with respect to the provision of such drugs and biological products, counseling services and behavioral therapy.
 (2)WaiversFor purposes of subsection (a)(29), the Secretary may grant a waiver, with respect to a State, to delay the application of such subsection if the State submits a waiver request that includes the following:
 (A)The reasoning for such waiver. (B)A timeline for the State to implement the requirement of such subsection.
 (C)A review of any prior authorization program and any drug utilization management program established by the State under the State plan (or a waiver of such plan) to assess the types of barriers that individuals encounter in accessing medication-assisted treatment (as defined in paragraph (1)) under such plan (or waiver).
 (D)Any other information that the Secretary may require. . (d)Effective date (1)In generalSubject to paragraph (2), the amendments made by this section shall take effect with respect to medical assistance provided on or after January 1, 2020.
 (2)Exception for State legislationIn the case of a State plan under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.) that the Secretary of Health and Human Services determines requires State legislation in order for the respective plan to meet any requirement imposed by the amendments made by this section, the respective plan shall not be regarded as failing to comply with the requirements of such title solely on the basis of its failure to meet such an additional requirement before the first day of the first calendar quarter beginning after the close of the first regular session of the State legislature that begins after the date of the enactment of this Act. For purposes of the previous sentence, in the case of a State that has a 2-year legislative session, each year of the session shall be considered to be a separate regular session of the State legislature.
				